Order Filed February 1, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-21-00644-CR
                               ____________

                RADAWN SANDERS TAPSCOTT, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 25th District Court
                          Colorado County, Texas
                        Trial Court Cause No. 19-051

                                    ORDER

      The reporter’s record has not been filed in this case. The court reporter has
informed this court that appellant has not requested preparation of the record.
Further, the court reporter was informed that appellant does not want to proceed
with this appeal. However, no motion for voluntary dismissal has been filed. See
Tex. R. App. P. 42.2.
      If no motion to dismiss the appeal is filed on or before February 11, 2022,
this court will abate the appeal and direct the trial court to immediately conduct a
hearing, at which appellant, appellant’s counsel, and state’s counsel shall
participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute his appeal. See Tex. R. App. P. 38.8(b).



                                       PER CURIAM



Panel Consists of Justices Jewell, Zimmerer, and Hassan.




                                         2